EXHIBIT 10.6

Commercial Sub-Lease Agreement

 

 

 

            This Commercial Sub-Lease Agreement dated May 7, 2013 is by and
between Masterpiece Investments Corporation, an Oregon corporation
(“Sub-Lessor”), and Experience Art and Design, Inc., a Nevada corporation
(“Sub-Lessee”), for office space located at 27929 SW 95th Avenue, Suite 1101,
Wilsonville, OR 97070 (the “Premises”).

 

            WHEREAS, Sub-Lessor is a party to a Lease Agreement (“Master Lease”)
dated December 27, 2010 and Addendum thereto dated February 20, 2013 between it
and Rippey Investments Inc. for property including the Premises;

 

            WHEREAS, Sub-Lessor desires to sub-lease the Premises to Sub-Lessee,
and Sub-Lessee desires to sub-lease the Premises from Sub-Lessor.

 

            NOW, THEREFORE, IT IS AGREED BY AND BETWEEN THE PARTIES:

 

 1. The Sub-Lessor leases to the Sub-Lessee all of the Premises which consist of
    5629 square feet.

 

 2. The term (“Term”) of this Sub-Lease shall commence as of May 7, 2013 and end
    at 12:00 noon on June 30, 2016.

 

 3. The Sub-Lessee shall pay and the Sub-Lessor shall accept the sum of Three
    Thousand Dollars ($3,000.00) per month during the Term which shall be paid
    no later than the fifth day of each calendar month.

 

 4. The Sub-Lessee shall deliver monthly rent payments to Sub-Lessor at 27929 SW
    95th Avenue, Suite 601, Wilsonville, OR 97070.

 

 5. During the Term of this Sub-Lease, the Sub-Lessee shall pay all utilities
    and other charges due with respect to the Premises.

 

 6. The Sub-Lessee, at its own expense, shall carry insurance similar to that
    required of the Sub-Lessor under the Master Lease.

 

 7. The Sub-Lessee shall have the same right to make such alterations and
    improvements to the Premises as the Sub-Lessor is allowed under the Master
    Lease.

 

 8. The Sub-Lessee will pay any excise or other taxes duly assessed against its
    business, the Premises and any personal property on the Premises.

 

 9. The Sub-Lessee shall be in default under this Sub-Lease upon the occurrence
    of any one or more of the following events (“Events of Default”):

 

 a. The Sub-Lessee fails to pay Rent to the Sub-Lessor when due or within the
    grace period, if any.

 

--------------------------------------------------------------------------------

 

 

 

 b. The Sub-Lessee fails to perform any of its obligations under Sub-Lease or
    any applicable obligations under the Master Lease.

 

 c. The Sub-Lessee becomes insolvent, bankrupt or is involved in any dissolution
    or liquidation proceeding or if a receiver is appointed for Sub-Lessee.

 

 d. The Sub-Lessee abandons the Premises.

 

 10. Upon the occurrence of an Event of Default, the Sub-Lessor has any or all
     of the following remedies:

 

 a. The Sub-Lessor may terminate this Sub-Lease upon such notice as required in
    the Master Lease, at which time this Sub-Lease will be forfeited and will be
    void.

 

 b. The Sub-Lessor may, but is not obligated to, perform on behalf of the
    Sub-Lessee any obligation of this Sub-Lease which the Sub-Lessee has failed
    to perform and seek redress from the Sub-lessee for such performance.

 

 c. The Sub-Lessor may reenter and repossess the Premises.

 

 11. This Sub-Lease will remain in effect until the expiration hereof or may be
     cancelled by Sub-Lessee upon thirty days’ written notice to Sub-Lessor.

 

 12. Upon the expiration, termination or cancellation of the Master Lease, all
     obligations of the parties under this Sub-Lease shall be extinguished. 

 

 

 

 

 

 

(Signature Page Follows)

2

 

--------------------------------------------------------------------------------

 

 

            IN WITNESS WHEREOF, the parties have executed this Agreement as of
the day and year first written above.

 

 

Sub-Lessor

Sub-Lessee

 

 

 

 

MASTERPIECE INVESTMENTS CORPORATION

EXPERIENCE ART AND DESIGN, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By /s/ Mark Ghiglieri

By /s/ Kenneth R. Kepp

Mark Ghiglieri

President

Kenneth Kepp

Chief Financial Officer

 

 